UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1062



LIZZIE EARLINE GREEN,

                                              Plaintiff - Appellant,

          versus


JOHN CHATILLON & SONS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Dis-
trict Judge. (CA-97-913-1)


Submitted:   April 29, 1999                   Decided:   May 4, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lizzie Earline Green, Appellant Pro Se.    David Coventry Smith,
Linda L. Helms, ALLMAN, SPRY, LEGGETT & CRUMPLER, P.A., Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lizzie Earline Green appeals from the district court’s order

dismissing her employment discrimination action. Our review of the

record and the district court’s opinion discloses no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Green v. John Chatillon & Sons, No. CA-97-913-1

(M.D.N.C. Nov. 16, 1998).   We deny Green’s motions for appointment

of counsel and for mediation and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2